OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed, without costs.
We agree, for the reasons stated in the opinion of Justice David T. Gibbons (103 AD2d 524, 530-532; see, Hawley v State of New York, 16 NY2d 809), that defendant County is not vicariously responsible for the injuries inflicted by the foster parents upon plaintiff foster children. The jury’s responses to the special *714interrogatories submitted to it made clear that it found the County liable only vicariously and not for negligent supervision. In that posture of the case it is unnecessary for us to pass upon whether and to what extent a governmental agency may be held liable for such an injury on the theory of negligent supervision of the foster parents’ care of the foster children entrusted to them (see, Bartels v County of Westchester, 76 AD2d 517; Doe v New York City Dept. of Social Servs., 709 F2d 782, cert denied sub nom. Catholic Home Bur. v Doe, 464 US 864).
Chief Judge Wachtler and Judges Jasen, Meyer, Simons, Kaye and Alexander concur; Judge Titone taking no part.
Order affirmed, without costs, in a memorandum.